DETAILED ACTION
This action is in reply to the submission filed on 11/04/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1-3 and 6-20 are acknowledged.
Claims 1-20 are currently pending and have been examined under the effective filing date of 12/31/2019.
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for correcting the issue surrounding the 112b rejection by amending the claims to correct the antecedent basis, and correcting the statutory eligibility issue concerning claims 8-14 by amending the claims to recite a non-transitory medium.  
Examiner thanks Applicant for a clear and succinct summary of Examiner’s 101 rejection and claim amendments.  Regarding pages 13 of Applicant’s remarks, reading a payment instrument and transmitting the payment details can be accomplished by a human mind, computer hardware, or manual hardware.  Transmitting communications to the POS terminal and guest device, wherein the communications are configured to cause the POS terminal and guest device to 
Regarding page 15, Dorogusker ¶0022 teaches the simultaneous display of transaction details on the POS and guest device: “POS terminal sends a notification to the mobile device to confirm the payment transaction, that is to authorize by re-entering the fingerprint on their respective device, the tokenized version of which is temporarily sent to the POS terminal and/or card reader.” Dorogusker ¶0058 teaches a guest entering transaction details: “customer 102 can interact with the interactive digital receipt for performing various tasks, such as confirming the total amount, adjusting tip amount, entering feedback, applying promotional discount, etc”
Regarding page 18, Examiner thanks Applicant for performing in the spirit of compact prosecution. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 8 and 15, and their dependent claims 2-7, 9-14 and 16-20 respectively, recite a method and/or system for reading a payment instrument, transmitting communications that provide for details for the transaction, accepting the transaction details. Further, claims 7, 14 and 20 recite determining a guest is dissatisfied with an order corresponding to the transaction based on the tip amount and feedback score, transmitting a notification to management and receiving action from management selected to improve loyalty of the guest. These limitations are directed to the abstract idea of certain methods of organizing human activity, including commercial interactions (sales activities and behavior and business relations.)  Additionally, the limitations above as recited are mental process, including an observation, judgement, and decision. Reading payment, transmitting and accepting transactions, determining satisfaction of guests, and communicating with management regarding guest satisfaction are all steps that are able to be performed by and/or in the human mind.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a point of sale terminal, a management terminal, a transaction token, a server, the internet cloud, a gateway device collocated with the point of sale terminal, a guest device, a proprietary application on the guest device, QR code, QR code reading application, bar code, bar code reading application, a guest device, a smart phone, a tablet, a computer readable storage medium individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons above. Further, transmitting communications to the POS terminal and guest device, wherein the communications are configured to cause the POS terminal and guest device to simultaneously display POS data for the transaction is well understood, routine conventional activity previously known to the industry - transmitting data – See MPEP 2106.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Dorogusker (Pub. No. US 2020/0410500 A1.)
Regarding Claims 1, 8 and 15, Dorogusker discloses method for completion of a transaction, the method comprising: 
via a point-of-sale (POS) terminal; (Dorogusker ¶0053; the POS terminal 104) 
reading a payment instrument; (Dorogusker ¶0006; FIG. 1 is a network environment illustrating interaction between a point-of-sale (POS) terminal and a payment object reader)
transmitting the payment instrument to a server; (Dorogusker ¶0020; card reader can store the registered biometric instruments on a server…¶0025; mapping between the signature and the financial information also occurs at the central server or payment processor level.)
receiving a transaction token from the server (Dorogusker ¶0020; a server accessible via local area network, or even to a remote server) that corresponds to the transaction, wherein the server remotely located from the POS terminal, (Dorogusker ¶0163; cryptographic server 662 facilitates the secure accessing of resources on the PPS and facilitates the access of secured resources on remote systems) 
presenting the transaction token for acceptance by a guest device, (Dorogusker ¶0024; fingerprint or its representation, is pushed onto the mobile device) 
via the server, 
upon acceptance of the transaction token by the guest device, (Dorogusker ¶0024; fingerprints are compared by the mobile device before a payment transaction is authorized) transmitting communications to the POS terminal and to the guest device, wherein the communications are configured to cause the POS terminal and the guest device to simultaneously display POS data for the transaction, (Dorogusker ¶0022; POS terminal sends a notification to the mobile device to confirm the payment transaction, that is to authorize by re-entering the fingerprint on their respective device, the tokenized version of which is temporarily sent to the POS terminal and/or card reader.) whereby a guest may enter transaction details that are transmitted from the guest device to the server; (Dorogusker ¶0058; customer 102 can interact with the interactive digital receipt for performing various tasks, such as confirming the total amount, adjusting tip amount, entering feedback, applying promotional discount, etc)
accepting the transaction details and notifying the guest device and the POS terminal that the transaction is complete. (Dorogusker ¶0024; fingerprint or its representation, is pushed onto the mobile device instead of the other way around. When the customer provides his fingerprint, the fingerprints are compared by the mobile device before a payment transaction is authorized. The confirmation is then pushed to the POS terminal, along with tokenized payment information to further processing of transactions; ¶0100; payment processing system through the merchant application 504 notifies the customer that the fingerprint has been successfully received, using for example user interface 530.)

Regarding Claims 2, 9 and 16, Dorogusker discloses the method as recited in claim 1, wherein the transaction token comprises a QR code and wherein the transaction token is accepted by the guest device by scanning the QR code using a QR code reading application executing on the guest device. (Dorogusker ¶0130; data can be exchanged using other kind of … barcodes, Quick Response (QR) codes)

Regarding Claims 3, 10 and 17, Dorogusker discloses the method as recited in claim 1, wherein the transaction token comprises a bar code and wherein the transaction token is accepted by the guest device by scanning the bar code using a bar code reading application executing on the guest device.(Dorogusker ¶0130; data can be exchanged using other kind of … barcodes, Quick Response (QR) codes)

Regarding Claims 4, 11 and 18, Dorogusker discloses the method as recited in claim 1, wherein the guest device comprises a smart phone. (Dorogusker Figure 3, 300 shows a smart phone/smart tablet.) 

Regarding Claims 5 and 12, Dorogusker discloses the method as recited in claim 1, wherein the guest device comprises a smart tablet. (Dorogusker Figure 3, 300 shows a smart phone/smart tablet.)

Regarding Claims 6, 13 and 19, Dorogusker discloses the method as recited in claim 1, wherein the transaction details comprises a tip amount and a feedback score. (Dorogusker ¶0058; interactive digital receipt … the total amount, adjusting tip amount, entering feedback, applying promotional discount, etc)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (Pub. No. US 2020/0410500 A1) in view of Lee et al. (Pub. No. US 2019/0005529 A1.)
Regarding Claims 7, 14 and 20, Dorogusker discloses the method as recited in claim 6. Dorogusker does not disclose, but Lee does disclose: 
at the server, 
(Lee ¶0065; determining that the review was not positive)
 transmitting a notification to a management terminal; (Lee ¶0057; server 110 may be configured to receive the review from the first consumer device.)
 and receiving an action from the management terminal selected to improve loyalty of the guest. (Lee ¶0065; server 110 may be configured to provide a consolation promotion to the first consumer device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Dorogusker with the known technique of customer compensation in Lee because applying the known technique would have yielded predictable results and resulted in an improved system by allowing more features of a traditional dining or buying experience to be incorporated into an automated computer system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629